Order modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: The petitioner has made a prima facie showing that he is entitled to some relief. However, an inspection and recanvass of the void, protested, and wholly blank ballots in all of the districts of all of the wards will afford petitioner complete protection under the facts presented. We therefore disapprove that portion of the order which directs that all of the ballots contained in the ballot boxes in the 3rd, 6th and 9th election districts of the 10th ward be reeanvassed. All concur, except Williams, P. J., and Henry, J., who dissent and vote to reverse and dismiss the petition on the ground that there was no sufficient or proper showing to entitle petitioner to any relief whatsoever. (Appeal from order of Erie Special Term directing *849a repauvass of all of the protested, wholly blank and void ballots (Election Law, § 330, subd. 4) and a recanvass of the ballots counted in 3 of 56 election districts (Election Law, § 330, subd. 5). Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ.